Title: From Thomas Jefferson to Benjamin Henry Latrobe, 28 April 1806
From: Jefferson, Thomas
To: Latrobe, Benjamin Henry


                        
                            Apr. 28. 06.
                        
                        Th: Jefferson presents his compliments to mr Latrobe. he delivered yesterday to Colo. Tatham (who said he
                            was to meet mr Latrobe at 10. oclock, and therefore came to ask them) every drawing of the capitol he was able to find,
                            & which, as he then supposed, he possessed but after he was gone he found another which he suspects to be exactly the
                            one mr Latrobe desires, as he observes in it a part marked black which is probably to be now built. if his conjecture be
                            right, he requests of mr Latrobe that the wall along the line which he has pencilled, AB. may be made straight, in order
                            that the plan of the middle part may be left as perfectly free, as the width of the recess between the wing & middle
                            part will permit.
                    